        Case 2:09-cr-00173-LMA-SS Document 42 Filed 02/06/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                                 CRIMINAL NO. 09-173
 VERSUS                                                   SECTION "I"
 RONNIE DANIELS


            NOTICE OF HEARING TO REVOKE SUPERVISED RELEASE

Take Notice that this criminal case has been set for REVOCATION HEARING on

WEDNESDAY, MARCH 4, 2020 AT 2:00 P.M., before Judge Lance M. Africk, 500 Poydras

Street, Courtroom C-427, New Orleans, LA 70130.

 **IMPORTANT NOTE:          PHOTO I.D. IS REQUIRED TO ENTER THE BUILDING**

PERSONS ON BOND MUST REPORT TO THE DEPUTY U.S. MARSHAL
IMMEDIATELY OUTSIDE THE AFORESAID COURTROOM FOR EVALUATION
AND SEARCH 15 MINUTES PRIOR TO APPEARANCE.


Date:   February 6, 2020                          CAROL MICHEL, CLERK

TO:                                               Issued by: Bridget Gregory, Deputy Clerk

Ronnie Daniels (CUSTODY)                          AUSA:      David E. Haller

                                                  U.S. Marshal
AFPD, Jerrod E. Thompson-Hicks                    U.S. Probation Office
                                                  U.S. Probation Office - Pretrial Services Unit

If you change address,                            JUDGE
notify clerk of court
by phone, 589-7752                                COURT REPORTER COORDINATOR
                                                  INTERPRETER: NONE
